DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed 02/08/2021 and Applicant’s request for reconsideration of application 14/461711 filed 02/08/2021.
Claims 1, 12, 14, 16, 18-22, 26, 30, 37, and 38 have been examined with this office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1, 12, 14, 16, 18-22, 26, 30, 37, and 38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of insurance product model relationships without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward an apparatus and independent claim 19 and 20 and all claims which depend from it are directed toward a method.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claims 1 comprises inter alia the functions or steps of “maintain a centralized relationship rules data store, wherein a relationship rule in the centralized relationship rules data store comprises a specification of a relationship between a source insurance product model pattern and a target insurance product model pattern, wherein the relationship between the source insurance product model pattern to the target insurance product model pattern is specified based at least in part on a relationship type, wherein the source insurance product model pattern comprises at least one of a source coverage, a source term, and a source option, wherein the target insurance product model pattern comprises at least one of a target coverage, a target coverage term, and a target option, and wherein relationship rules are added or edited and stored in the centralized relationship rules data store; cause a user interface to be loaded, wherein loading of the user interface comprises loading information indicating  which user interface elements in the user interface have dependency relationships;
detect an indication that a portion of the user interface associated with the source insurance product model pattern is to be updated, wherein the indication is 
based at least in part on the loaded information indicating which user interface elements in the user interface have dependency relationships, determine that the user interface element with respect to which the user input was detected has a dependency:
based at least in part on the determination that the user interface element with respect to which the user input was detected has a dependency, check the centralized relationship rules data store for a dependency relationship, wherein the relationship rule between the source insurance product model pattern and the target insurance product model pattern is identified in the centralized relationship rules data store based at least in part on the checking, and wherein the identified relationship rule is associated with a corresponding availability script;
based at least in part on (1) a relationship type specified for the identified relationship rule, and (2) evaluating of the corresponding availability script update an affected portion of the user interface associated with the target insurance product model pattern at least in part by automatically refreshing a target element associated with the target insurance product model pattern; and
in response to determining a change in the centralized relationship rules data store, refresh the user interface to load information pertaining to the change; periodically check the centralized relationship rules data store for changes, wherein the user interface is subsequently refreshed to load the changes;”.

inter alia the functions or steps of “maintaining a centralized relationship rules data store, wherein a relationship rule in the centralized relationship rules data store comprises a specification of a relationship between a source insurance product model pattern and a target insurance product model pattern, wherein the relationship between the source insurance product model pattern to the target insurance product model pattern is specified based at least in part on a relationship type, wherein the source insurance product model pattern comprises at least one of a source coverage, a source term, and a source option, wherein the target insurance product model pattern comprises at least one of a target coverage, a target coverage term, and a target option, and wherein relationship rules are added or edited and stored in the centralized relationship rules data store;
causing a user interface to be loaded, wherein loading of the user interface comprises
loading information indicating which user interface elements in the user interface have dependency relationships;
detecting an indication that a portion of the user interface associated with the source insurance product model pattern is to be updated, wherein the indication is triggered in response to detecting a user input with respect to a user interface element associated with the source insurance product model pattern;
based at least in part on the loaded information indicating which user interface elements in the user interface have dependency relationships, determining that 
based at least in part on the determination that the user interface element with respect to which the user input was detected has a dependency, checking the centralized relationship rules data store for a dependency relationship, wherein the relationship rule between the source insurance product model pattern and the target insurance product model pattern is identified in the centralized relationship rules data store based at least in part on the checking, and wherein the identified relationship rule is associated with a corresponding availability script; 
wherein based at least in part on (1) a relationship type specified for the identified relationship rule, and (2) evaluating of the corresponding availability script updating an affected portion of the user interface associated with the target insurance product model pattern least in part by refreshing a target element associated with the target insurance product model pattern and
in response to determining a change in the centralized relationship rules data store, refreshing the user interface to load information pertaining to the change; periodically check the centralized relationship rules data store for changes, wherein the user interface is subsequently refreshed to load the changes”.

Claims 20 comprises inter alia the functions or steps of “maintaining a centralized relationship rules data store, wherein a relationship rule in the
centralized relationship rules data store comprises a specification of a relationship between a source insurance product model pattern and a target 
causing a user interface to be loaded, wherein loading of the user interface comprises loading information indicating which user interface elements in the user interface have dependency relationships;
detecting an indication that a portion of the user interface associated with the source insurance product model pattern is to be updated, wherein the indication is triggered in response to detecting a user input with respect to a user interface element associated with the source insurance product model pattern;
based at least in part on the loaded information indicating which user interface elements in the user interface have dependency relationships, determining that the user interface element with respect to which the user input was detected has a dependency;
based at least in part on the determination that the user interface element with respect to which the user input was detected has a dependency, checking the centralized relationship rules data store for a dependency relationship, wherein the relationship rule between the source insurance product model pattern and the 
wherein based at least in part on (1) a relationship type specified for the identified relationship rule, and (2) evaluating of the corresponding availability script updating an affected portion of the user interface associated with the target insurance product model pattern is updated
at least in part by automatically refreshing a target element associated with the target insurance product model pattern and
in response to determining a change in the centralized relationship rules data store, refreshing the user interface to load information pertaining to the change; periodically check the centralized relationship rules data store for changes, wherein the user interface is subsequently refreshed to load the changes;”. 

The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. The claim limit of “cause a user interface to be loaded, wherein loading of the user interface comprises loading information including which user interface elements in the user interface have dependency relationships” is interpreted in view of the specification [00190] as a user opening a page which is an extra-solution activity. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad 

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of 

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer 
As for dependent claims 12, 14, 16, 18, 21, 22, 26, 30, 37, and 38, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. In addition, the cited dependent claims recite the additional elements of storing (maintaining), detecting, and receiving (loading) to and from the payment server. The server in both steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. Therefore, the cited dependent claims are ineligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 12, 14, 16, 18-22, 26, 30, 37, and 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Burton (PGPub Document No. 20070156463) in view of Pingree (PGPub Document No. 20050203931).
As per claim 1, Burton teaches a system, comprising: one or more memories configured to:
maintain a centralized relationship rules data store, wherein a relationship rule in the centralized relationship rules data store ([¶48 67]) comprises a specification of a relationship between a source insurance product model pattern (Coverage Term Pattern, Product Pattern, Policy Line Pattern, Risk Unit Pattern [Figure 3, elements 301-306] [¶36]) and a target insurance product model pattern (policy specific data [¶22-24 27 33]), wherein the relationship between the source insurance product model pattern to the target insurance product model pattern is specified based at least in part on a relationship type, (metadata also called a “model” in the disclosure [¶21]), wherein a source insurance product model pattern comprises at least one of a source coverage, a source term, and a source option (three mutually exclusive types: a direct coverage term, an option coverage term, or a package coverage term [¶36]), wherein the target insurance product model pattern comprises at least one of a target coverage, a target coverage term, and a target option ([¶23]), and wherein relationship rules are added or edited and stored in the centralized relationship rules data store ([¶25 42 64 81 87]); and one or more processors configured to:
cause a user interface to be loaded, wherein loading of the user interface comprises loading information indicating which user interface elements in the user interface have dependency relationships ([¶57-58 61-64] “By interpreting the product model, and determining the dependency between Coverage Term Pattern and Jurisdiction Group” … “);
detect, in a user interface, a user input with respect to a user interface element associated with the source insurance product model pattern ([¶25 42 64 81 87]) , and wherein the user interface element comprises an input widget ([¶57] “… drop-down control 709 lists  … “Add State” button”” [Figure 7, elements 705, 709]);
based at least in part on the loaded information indicating which user interface elements in the user interface have dependency relationships, determine that the user interface element with respect to which the user input was detected has a dependency ([¶57-58] “By interpreting the product model, and determining the dependency between Coverage Term Pattern and Jurisdiction Group” … “ [¶61-64] “in that they depend on knowing the values of the coverage terms, they are facilitated by interpreting the product model in combination with the policy-specific data to provide accurate inputs to the calculations”);
based at least in part on the determination that the user interface element with respect to which the user (user inputs shown in [Figures 7-10]) input was detected has a dependency ([¶46] “Substantively interpreting 102, in a computer, the insurance product model to thereby facilitate obtaining supplemental policy-specific data may also comprise prompting a user to provide at least a portion of the supplemental policy-specific data. The user could then input the supplemental policy specific data using any known computer input device”), check the centralized relationship rules data store for a dependency relationship, wherein the relationship rule between the source insurance product model pattern and the target insurance product model pattern is identified in the centralized relationship rules data store based at least in part on the checking (metadata [¶21-28 41 46 59 83]); and
in response to determining a change in the centralized relationship rules data store, refresh the user interface to load information pertaining to the change ([¶61] “It can be readily appreciated that as the regulations in different jurisdictions change, it will be possible to update the data in the product model to deliver correct behavior in the screens collecting information from the user, without the need to perform expensive and risky re-programming”);
wherein the one or more memories are coupled to the one or more processors and configured to provide the one or more processors with instructions ([¶82 84-85]);
periodically check the centralized relationship rules data store for changes, wherein the user interface is subsequently refreshed to load the changes ([¶52-53] “Another embodiment of the present invention has said polling as a keyword search query … Yet another embodiment of the present invention has said submitting polling results as a display on a user's computer monitor. [¶61] “It can be readily appreciated that as the regulations in different . 
Burton at least infers that the relationship rules can be added and edited ([¶25 42 64 81 87]), but does not detail the specifics of editing the relationship rules. 
Pingree describes a metadata database which detect an indication that a portion of the user interface associated with the source insurance product model pattern is to be updated, wherein the indication is triggered in response to detecting a user input with respect to a user interface element associated with the source insurance product model pattern ([¶34-39 120 168]);
wherein the identified relationship rule is associated with a corresponding availability script (customizable metadata framework [¶152 162 170 227]);
based at least in part on (1) a relationship type specified for the identified relationship rule (taxonomies and ontology [¶163]), and (2) evaluating of the corresponding availability script update (customizable metadata framework) an affected portion of the user interface associated with the target insurance product model pattern at least in part by automatically refreshing a target element associated with the target insurance product model pattern ([¶167] “MSD provides additional functionality to mange users, user groups and also manage URL of external repositories. The metadata and metadata framework of the metadata database created using MSD is automatically reflected in the user interfaces of MRC and MRC Searching”);
It would have been obvious to one of ordinary skill in the art to include in the practice of editing metadata in a database and automatically updating elements in a display as found in Pingree with the metadata database of Burton because the result would allow for collection of rules which is changeable and/or expandable. Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 12, 
Burton teaches the system recited in claim 1, wherein the user input with respect to the user interface element comprises a selection of a field that is associated with the source insurance product model pattern (fields, see at least [¶32 36 39-40]).

As per claim 14, 
Burton teaches the system recited in claim 1, wherein checking the centralized relationship rules data store comprises checking a row in a relationship rules table (model tables [¶45 48-50]).

As per claim 16, 
Burton teaches the system recited in claim 1, wherein the user interface has access to an insurance product model (metadata [¶21-28 41 46 59 83]) and the centralized relationship rules data store (relational database [¶30 43 45 48]).

As per claim 18, 
Burton teaches the system recited in claim 1, wherein relationship rules are configurable via an insurance product model editor and the user interface is associated with policy center software for configuring an insurance policy, wherein the policy center software resides on a separate device from the insurance product model editor ([¶65]).

As per claim 19, Burton teaches a method ([Title] [claims 1-30])
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 1.

As per claim 20, Burton teaches a computer program product embodied in a non-transitory computer readable storage medium ([¶82-84])
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 10.

As per claim 21, 
Burton teaches the system recited in claim 1, wherein checking the centralized relationship rules data store comprises checking a database (relational database [¶30 43 45 48]), a table  (model tables [¶45 48-50]), an insurance product model (metadata [¶21-28 41 46 59 83]), or persistent memory ([¶82-84]).

As per claim 22, 
Burton teaches the system recited in claim 1, wherein checking the centralized relationship rules data store comprises checking a relationship rules table including a plurality of relationship rules (model tables [¶41 48-50]).

As per claim 26, 
Burton teaches the system recited in    claim 25, wherein the relationship type in the relationship rule, and wherein the relationship type specified for the relationship rule identified in the centralized relationship rules data store comprises one or more of: Available, One-way Exclusive, Mutually Exclusive, Set, Less Than, Greater Than, and Equal to (available [¶22] [62]).

As per claim 30, 
Burton teaches the system recited in claim 25, wherein the relationship rule is user defined (user populated or entered [¶36-37]).

As per claim 37, 
Burton teaches the system recited in claim 25, wherein automatically refreshing the target element to reflect the change comprises changing at least one of a visibility and a selection of the target element in the affected portion of the user interface ([¶42] elements of a policy can be determined by interpreting the relationships between the patterns … availability options).

As per claim 38, 
Burton does not explicitly teach that the deliver correct behavior in the screens is based on addition of a new dependency to the centralized relationship rules data store.

Pingree describes the system recited in claim 1, wherein the processor is configured to refresh the user interface to load the information pertaining to the change in response to addition of a new dependency to the centralized relationship rules data store ([¶167] “MSD provides additional functionality to mange users, user groups and also manage URL of external repositories. The metadata and metadata framework of the metadata database created using MSD is automatically reflected in the user interfaces of MRC and MRC Searching”).

Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE to APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: The Examiner respectfully disagrees with Applicant’s 

EXAMINER’S RESPONSE to APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 103: The Examiner respectfully disagrees with Applicant’s arguments. Applicate generally alleges that the combined prior art rejection involving Burton and Pingree does not teach “wherein the user interface element comprises an input widget” and “periodically check the centralized relationship rules data store for changes, wherein the user interface is subsequently refreshed to load the changes”. An input widget is commonly used in graphical interfaces and is an element of interaction, such as a button or a scroll bar. Input widgets allow a user to interact with a user interface with through direct manipulation to read or edit information about an application. Burton discloses the use of drop-down controls and buttons ([¶57][Figure 7, element 705 and 709]) and, thus, teaches the use of input widgets. Regarding claim limits involving  “periodically check the centralized relationship rules data store for changes, wherein the user interface is subsequently refreshed to load the changes“, Burton teaches ([¶52-53] “Another embodiment of the present invention has said polling as a keyword search query … Yet another embodiment of the present invention has said submitting polling results as a display on a user's computer monitor. [¶61] “It can be readily appreciated that as the regulations in different jurisdictions change, it will be possible to update the data in the product model to deliver correct behavior in the screens collecting 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
03/13/2021